Frazer, J.
This was an application by a creditor, under the statute, to remove' an administrator. 2 G. & H. 491. The court below found in favor of the administrator. The evidence is in the record, and the only question presented for our consideration is, whether the finding and judgment were correct.
The causes alleged in the written application are these: first, failure to make and return an inventory of the personal estate; second, fraudulently omitting to embrace in the inventory certain claims due the deceased; third, failure to collect, and conspiring to prevent the collection of, certain monies due the deceased; fourth, incompetency.
The evidence utterly fails to support any of the foregoing allegations. An inventory seems to have been made, but whether it was ever filed in the clerk’s oflice, or not, does not appear; if so filed, it was not put in evidence, and, therefore, we cannot know whether or not it omitted the things alleged. This disposes of the first and second causes. The third was not sufficiently sustained. The charge of incompetency was supported merely by evidence that the .administrator could neither read nor write. These qualifications would be very useful, but we cannot deem them absolutely essential. Such persons often possess, nevertheless, very considerable business capacity. As a general rule, however, it might be better if those wholly uneducated, were not appointed to such positions of trust and responsibility.
The judgment is affirmed, with, costs.